       Case 1:20-cv-02973-MHC Document 57 Filed 04/13/21 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

David Kinder, Tracy Scott, Elbert        )
Peay, and Cherry Crawford,               )
individually and as representatives of   )
a class of similarly situated persons,   )
and on behalf of the Georgia-Pacific     )
LLC Hourly 401(k) Plan, the              )
Georgia-Pacific LLC 401(k)               )
Retirement Savings Plan, and the         )    Case No. 1:20-cv-02973-MHC
Koch Industries Inc. Employees’          )
Savings Plan,                            )           CLASS ACTION
                                         )
             Plaintiffs,                 )
                                         )
v.                                       )
                                         )
Koch Industries, Inc., Koch Business     )
Solutions, LP, the Koch Benefits         )
Administrative Committee, and John       )
Does 1-30,                               )
                                         )
             Defendants.                 )
                                         )

                           NOTICE OF SETTLEMENT

      Plaintiffs David Kinder, Tracy Scott, Elbert Peay, and Cherry Crawford

(“Plaintiffs”), and Defendants Koch Industries, Inc., Koch Business Solutions, LP,

and the Koch Benefits Administrative Committee (“Defendants”) (collectively, the

“Parties”), hereby provide notice that they have made significant progress toward
        Case 1:20-cv-02973-MHC Document 57 Filed 04/13/21 Page 2 of 4




settlement and expect to be able to finalize a comprehensive settlement agreement

and file a motion for preliminary approval of the settlement as soon as practicable.

In the meantime, the Parties respectfully request a stay of all pending proceedings,

including Defendants’ pending motion to dismiss (Dkt. 48).

      Respectfully submitted this 13th day of April, 2021.

/s/ John T. Sparks, Sr.                   /s John Heron IV
John T. Sparks, Sr.,                      John Heron IV
(Georgia Bar No. 669575)                  (Georgia Bar No. 193170)
AUSTIN & SPARKS, P.C.                     Rebecca M. Nocharli
2974 Lookout Place N.E.,                  (Georgia Bar No. 633621)
Suite 200                                 JONES DAY
Atlanta, GA 30305                         1420 Peachtree Street, N.E.
Telephone: (404) 869-0100                 Suite 800
Facsimile: (404) 869-0200                 Atlanta, GA 30309
jsparks@austinsparks.com                  Telephone: (404) 581-3939
                                          Facsimile: (404) 581-8330
Paul J. Lukas*                            jheron@jonesday.com
Kai H. Richter*                           rnocharli@jonesday.com
Brock J. Specht*
Grace I. Chanin*                          Evan Miller*
NICHOLS KASTER, PLLP                      Miguel F. Eaton*
4600 IDS Center                           Michael S. Fried*
80 South 8th Street                       JONES DAY
Minneapolis, MN 55402                     51 Louisiana Ave, N.W.
Telephone: (612) 256-3200                 Washington, D.C. 20001
Facsimile: (612) 338-4878                 Telephone: (202) 879-3939
plukas@nka.com                            Facsimile: (202) 626-1700
krichter@nka.com                          emiller@jonesday.com
bspecht@nka.com                           meaton@jonesday.com
gchanin@nka.com                           msfried@jonesday.com

                                          Attorneys for Defendants


                                       -2-
       Case 1:20-cv-02973-MHC Document 57 Filed 04/13/21 Page 3 of 4




Josh Sanford*
SANFORD LAW FIRM
1 Financial Centre
650 S. Shackleford
Suite 411
Little Rock, AR 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com

 Counsel for Plaintiffs and the proposed
 Class
* Admitted Pro Hac Vice




                                       -3-
          Case 1:20-cv-02973-MHC Document 57 Filed 04/13/21 Page 4 of 4




                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on this 13th day of April, 2021, I caused the

foregoing document to be electronically filed with the Clerk of the Court by using

the CM/ECF system, which will send a notice of electronic filing to all counsel of

record.



                                         /s/ John Heron IV
                                         John Heron IV
                                         (Georgia Bar No. 193170)

                                         Counsel for Defendants




                                      -4-
